

117 HR 2324 IH: To designate the facility of the United States Postal Service located at 2800 South Adams Street in Tallahassee, Florida, as the “D. Edwina Stephens Post Office”.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2324IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Lawson of Florida (for himself, Mr. Gaetz, Mr. Dunn, Mrs. Cammack, Mr. Rutherford, Mr. Waltz, Mrs. Murphy of Florida, Mr. Posey, Mr. Soto, Mrs. Demings, Mr. Webster of Florida, Mr. Bilirakis, Mr. Crist, Ms. Castor of Florida, Mr. C. Scott Franklin of Florida, Mr. Steube, Mr. Mast, Mr. Donalds, Mr. Hastings, Ms. Lois Frankel of Florida, Mr. Deutch, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Diaz-Balart, Mr. Gimenez, and Ms. Salazar) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 2800 South Adams Street in Tallahassee, Florida, as the D. Edwina Stephens Post Office.1.D. Edwina Stephens Post Office Building(a)DesignationThe facility of the United States Postal Service located at 2800 South Adams Street in Tallahassee, Florida, shall be known and designated as the D. Edwina Stephens Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the D. Edwina Stephens Post Office Building.